LaROSE, Chief Judge.
Johnny Graham, Jr., appeals his judgment and sentences for two counts of capital sexual battery under section 794.011(2)(a), Florida Statutes (2015). Finding no fundamental error, we affirm without comment. See Fleitas v. State, 3 So.3d 351, 355 n.3 (Fla. 3d DCA 2008) (stating that in the absence of a specific and contemporaneous legal objection to allegedly improper bolstering, such an unpreserved claim, on appeal, is subject to a fundamental error analysis). Our affirmance is without prejudice to Mr. Graham's right to file a motion for postconviction relief under Florida Rule of Criminal Procedure 3.850.
Affirmed.
VILLANTI and LUCAS, JJ., Concur.